


Exhibit 10.21


ENERGIZER HOLDINGS, INC. EXECUTIVE SAVINGS INVESTMENT PLAN January 1, 2015
Restatement


WHEREAS, Energizer Holdings, Inc. (the "Company") previously established the
Energizer Holdings, Inc. Executive Savings Investment Plan (the "Plan"),
effective as of April 1,
2000, to provide retirement benefits for eligible employees; and


WHEREAS, in connection with complying with Section 409A of the Internal Revenue
Code of 1986, as amended ("Code"), the portion of each Pmiicipant's Account that
was earned and vested as of December 31, 2004, was fi·ozen, except for
adjustments for earnings and losses, and credited to a separate subaccount (the
"Grandfathered Account") and will be administered in accordance with the terms
of the Grandfathered Plan as in effect on October 3, 2004 and the federal income
tax law in effect prior to the enactment of Section 409A; and


WHEREAS, the pmiion of each Patiicipant's Account earned or vested on or after
Januaty 1, 2005 was credited to a separate subaccount (the "Non-Grandfathered
Account") and was governed by the terms of the 2009 Restatement of the Plan and
subsequent amendments thereto; and


WHEREAS, effective January 1, 2015, the Company desires to amend the restate the
Plan to revise the election terms thereunder;


NOW, THEREFORE, effective Janumy 1, 2015, the Plan is restated in its entirety
with respect to the terms of the Plan that govern Non-Grandfathered Accounts as
follows:














































--------------------------------------------------------------------------------










ENERGIZER HOLDINGS, INC. EXECUTIVE SAVINGS INVESTMENT PLAN January 1, 2015
Restatement


The Plan is maintained for a select group of management or highly compensated
employees and, therefore, it is intended that the Plan will be exempt from Parts
2, 3 and 4 of Title I of ERJSA. The Plan is not intended to qualify under Code
Section 401. The Plan is intended to comply with the requirements of Code
Section 409A.


I. DEFINITIONS


Capitalized terms used herein that are not defined herein shall have the same
meaning as specified in the Energizer Holdings, Inc. Savings Investment Plan
unless the context unambiguously requires otherwise.


1.1 "Account" means the bookkeeping account that is credited with Deferred
Compensation Contributions, Company Matching Contributions and earnings and
losses on such amounts as provided in Section 3.3.


1.2 "Affiliated Company" means those domestic corporations in which Energizer
Holdings, Inc. owns, directly or indirectly, 50% or more of the voting stock, or
any other entity so designed by the Committee.


1.3 "Beneficiary" means any person or persons (natural or otherwise) designated
as such by a Participant on such forms and in such manner acceptable to the
Committee; provided however, that a beneficiary designation form shall be
effective only when the fmm is submitted in writing by the Participant and
received by the Committee and such beneficiary designation form shall cancel any
and all beneficiary designation forms previously signed and filed by the
Participant.


1.4     "Board" means the Board of Directors of the Company.


1.5 "Cause" means willful breach or failure by the Participant to perform his or
her employment duties.


1.6     "CEO" means the Chief Executive Officer of the Company.


1.7 "Change of Control" means a change of control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), whether or not the Company is then subject to such reporting
requirement; provided that, without limitation, such a Change of Control shall
be deemed to have occUlTed if:


(a) any "person" (as such tern1 is used in Sections 13(d) and 14(d)(2) as
currently in effect, of the Exchange Act) is or becomes a "beneficial owner" (as
determined for purposes of Regulation 13D-G, as currently in effect, of the
Exchange Act), directly or indirectly, of securities representing 20% or more of
the total voting








--------------------------------------------------------------------------------














power of all of the Company's then outstanding voting securities. For purposes
of this Plan, the te1m "person" shall not include: (A) the Company or any
corporation of which 50% or more of the voting stock is owned, directly or
indirectly, by the Company (individually, a "Subsidiary" and collectively
"Subsidiaries"), (B) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Subsidiaries, or (C) an
underwriter temporarily holding securities pursuant to an offering of said
securities;


(b) during any period of two (2) consecutive calendar years, individuals who at
the beginning of such period constitute the Board and any new director(s) whose
election by the Board or nomination for election by the Company's stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the Board;


(c) the stockholders of the Company approve a merger, consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
"Business Combination"), in each case, unless following such Business
Combination: (i) all or substantially all of the individuals and entities who
were the "beneficial owners" (as determined for purposes of Regulation 13D-G, as
currently in effect, of the Exchange Act) of the outstanding voting securities
of the Company immediately prior to such Business Combination beneficially own,
directly or indirectly, securities representing more than 50% of the total
voting power of the then outstanding voting securities of the corporation
resulting from such Business Combination or the parent of such corporation (the
"Resulting Corporation"); (ii) no "person" (as such term is used in Section
13(d) and 14(d)(2), as currently in effect, of the Exchange Act), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or the Resulting Corporation, is the "beneficial owner" (as
determined for purposes of Regulation
13D-G, as currently in effect, of the Exchange Act), directly or indirectly, of
voting securities representing 20% or more of the total voting power of then
outstanding voting securities of the Resulting Corporation; and (iii) at least a
majority of the members of the board of directors of the Resulting Corporation
were members of the Board at the time of the execution of the initial agreement,
or at the time of the action of the Board, providing for such Business
Combination;


(d) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or


(e) any other event that a simple majority of the Board, in its sole discretion,
shall dete1mine constitutes a Change of Control.


1.8     "Code" means the Internal Revenue Code of 1986, as amended.






















--------------------------------------------------------------------------------










1.9 "Committee" means the Energizer Plans Administrative Committee, its
designee, or any successor to such Committee.


1.10     "Company" means Energizer Holdings, Inc.


1.11 "Company Matching Contributions" means the amount of contributions made in
accordance with Section 3.2.


1.12     "Compensation" means Compensation as defined under the SIP.


1.13 "Controlled Group" means all corporations or business entities that are,
along with the Company, members of a controlled group of corporations or
businesses, as defined in Code Sections 414(b) and 414(c), except that the
language "at least 50 percent" is used instead of "at least 80 percent" in
applying the rules of Code Sections 414(b) and 414(c).


1.14 "Defened Compensation Contributions" means the amount of deferrals credited
in accordance with Section 3.1.


1.15 "Disability" means a fmding by the Committee of a Participant's permanent
and total disability.


1.16 "Employee" means a person employed by the Company or an Affiliated Company
and who is one of a select group of management or highly-compensated employees.


1.17 "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.


1.18 "Good Reason" means any of the following: assignment of duties inconsistent
with the Employee's status or diminution in status or responsibilities from that
which existed prior to the Change of Control; reduction in the Employee's annual
salary; failure of the acquiror to pay any bonus award to which the Employee was
otherwise entitled, or to offer the Employee incentive compensation, stock
options or other benefits or perquisites which are offered to similarly situated
employees of the acquiror; relocation of the Employee's primary office to a
location greater than fifty (50) miles from his or her existing office; any
attempt by the acquiror to terminate the Employee's employment in a manner other
than as expressly permitted by the Change of Control agreement(s); or the
failure by the acquiror to expressly assume the Company's obligations under the
Change of Control ag:reement(s).


1.19 "Grandfathered Account" means the vested portion of a Participant's Account
as of December 31,2004, as adjusted for earnings or losses.


1.20 "Non-Grandfathered Account" means (i) the portion of a Participant's
Account that became vested on or after January 1, 2005, as adjusted for earnings
and losses, and (ii) contributions for periods on or after January 1, 2005, as
adjusted for earnings and losses.
















--------------------------------------------------------------------------------














1.21     "Participant" means an Employee who is deferring, or an Employee or
former
Employee who has deferred, Compensation pursuant to Article III of the Plan.


1.22 "Plan" means the Energizer Holdings, Inc. Executive Savings Investment
Plan, as amended from time to time.


1.23 "Retirement" means Termination of Employment at or after age 55 with 10
years of service.


1.24 "SIP" means the Energizer Holdings, Inc. Savings Investment Plan, as
amended from time to time.


1.25 "Tennination of Employment" means tetmination of employment from the
Controlled Group, as determined in accordance with rules set forth in IRS
regulations under Code Section 409A (generally a decrease in the performance of
services to no more than 20% of the average for the preceding 36-month period);
provided, however, to the extent petmitted by the regulations issued under Code
Section 409A, a "Termination of Employment" does not occur if a Participant is
on a military leave, sick leave or other bona fide leave of absence granted by
the Company or an Affiliated Company.


1.26     "Valuation Date" means December 31 of each Year.


1.27     "Year" means a calendar year.


II. ELIGIBILITY AND PARTICIPATION


2.1    Prior Participants. An Employee who was a Participant in the Plan on
December
31, 2014, and who is an Employee on January 1, 2015, shall continue to be a
Pmiicipant in the
Plan on Janumy 1, 2015, subject to the termination provisions of Section 2.5.


2.2 Other Employees. An Employee who is not covered under Section 2.1 shall be
eligible to participate in the Plan if he or she is designated by the CEO as
eligible to participate in the Plan.


2.3 Initial Enrollment. In the case of a Pmiicipant who first becomes eligible
to participate in this Plan during a Yem·, an election to defer Compensation in
accordance with Section 3.1 may be made within 30 days after the date the
Employee first becomes eligible to pmiicipate in the Plan, provided that the
Employee has not previously become eligible to pmiicipate in m1y other
nonqualified account balance plan maintained by the Company (as defined in
Treasury Regulation Section 1.409A-1(c)(2)(i)(A)), with respect to Compensation
paid for services to be perfmmed subsequent to the election, which shall be
in-evocable during such initial year of participation. With respect to
Compensation which is earned based upon a specified performance period, such as
an annual bonus, such initial election shall apply only to the portion of such
Compensation equal to the total amount of Compensation for the performance
period multiplied by the ratio of the number of days remaining in the
performance period after the election over the total number of days in the
performance period.












--------------------------------------------------------------------------------












2.4 Annual Defenal Elections. An election by a Participant to defer Compensation
for a Year must be submitted to the Committee no later than the December 31st
immediately preceding such Year in accordance with the mles and procedures
established by the Committee. A deferral election made by a Participant is
effective for an entire Year, and cannot be increased or decreased during such
Year.


2.5 Termination of Coverage. A Participant shall no longer be eligible to
participate in the Plan including the right to defer Compensation pursuant to
the Plan, effective as of the first payroll period beginning after the earlier
of the following dates:


(a)     The date the Participant incurs a Termination of Employment;


(b)
The last day of the Year in which the Participant ceases to meet the eligibility
requirements of either Section 2.1 or Section 2.2 of the Plan; or



(c)
The last day of the Year in which the Participant is designated by the CEO as
ineligible to participate in the Plan.



Such Participant shall continue to be a Participant in the Plan for all other
pmposes until distribution of his or her Account.


III. CONTRIBUTIONS


3.1 Defenals into the Plan. A Participant may elect to reduce the amonnt of
Compensation that the Participant would otherwise receive and defer up to 20%
percent of such Compensation each Year. Deferral elections under the Plan may
not be revoked except in the case of Termination of Employment. No after-tax
deferrals are permitted under the Plan.


3.2 Company Matching Contributions. After each Year, the Company shall credit a
Participant's Account with a Company Matching Contribution in an amount equal to
(i) 100% of the first 6% of such Participant's Compensation deferred under both
the SIP (excluding Catch­ Up Contributions) and pursuant to Section 3.1, reduced
by (ii) the matching contributions credited to the Participant's SIP account for
such Year; provided however,


(a) If the Pmiicipant does not contribute the maximum elective deferral amount
permitted under Code Section 402(g) for such Year to the SIP, the matching
contribution percentage described above shall only be applied to Compensation in
excess of the applicable dollar amount limitation under Code Section 40l(a)(17)
for that Yem· under the SIP; and


(b) With respect to a Year, if a Participant changes his or her defenal
percentage in effect under the SIP after the December 31st preceding such Year,
the matching credit to a Participant under this Plan will be limited so that
such change under the SIP shall not increase or decrease the matching credit for
such Year by more than the amount permitted under Treasury Regulation Section
1.409A-2(a)(9)(iii).




















--------------------------------------------------------------------------------














3.3     Participants' Accounts.


(a) The Company shall establish a book reserve account for each Participant. As
appropriate, the Company shall credit to a Participant's Account his or her
Deferred Compensation Contributions and Company Matching Contributions.


(b) Each Participant's Account balance shall be credited on a daily basis with
earnings or losses equal to the rate of earnings or losses of the SIP funds that
the Participant has designated as investment choices.


(c) Each Participant shall be furnished quarterly a statement setting forth the
value of his or her Account.


IV. VESTING OF CONTRIBUTIONS


4.1 Vesting of Deferred Compensation. Each Patticipant shall be vested at all
times in the atnounts credited to his or her Account attributable to his or her
Defened Compensation Contributions, and em·nings thereon.


4.2 Vesting of Comnanv Matching Contributions. A Participant shall be vested in
the amounts credited to his or her Account attributable to Company Matching
Contributions and emnings thereon as follows:


(a)     at the rate of 25% for each Period of Service in whole years (as defined
in the
SIP); or


(b)     100% vested upon the occUJTence of any one of the following:


(1)    attainment of age 65;


(2)    Retirement;


(3)    Disability;


(4)    death;


(5)    Change of Control, if the Participant's employment with the Company and
all Affiliated Companies is terminated within twelve (12) months following such
Change of Control, if such termination of employment is by the Patticipant for
Good Reason, or such tetmination of employment is by the Company or an
Affiliated Company, for any reason other than for Cause; or


(6)    termination of the Plan.






















--------------------------------------------------------------------------------










V. DISTRIBUTIONS


5.1 Time of Distribution to Participant. The vested portion of the Participant's
Account shall be paid (or commence to be paid in the case of installment
payments) on the sixth month anniversary of the date of such Participant's
Tennination of Employment.


5.2 Distribution Upon Death. In the event of the Participant's death, the
Pmiicipant's Account shall be paid to the Pmiicipant's Beneficiary. In the event
the Participant has not designated a Beneficimy or the Beneficimy so designated
predeceases the Pmiicipant, then benefits shall be paid to the Participant's
estate or as provided by law. If distribution of benefits has not already
commenced pursuant to Section 5.I, distribution of benefits shall commence no
later than 90 days following the Participant's death, provided that Beneficiary
may not designate the calendar in which distribution will be made. The Committee
reserves the right to review and approve Beneficiary designations.


5.3     Amount to be Distributed. At the time of distribution set forth in
Sections 5.1 or
5.2, the Company shall distribute the vested portion of the Pmiicipant's
Account. Emnings on the vested pmiion of a Participant's Account shall be
credited to the Participant's Account for the period between the most recent
Valuation Date and the date of distribution of the Account.


5.4 Form of Distribution. The distribution of a Participant's Account pursuant
to this A:tiicle V shall be made in the form of payment elected by the
Participant in his or her Initial Defenal Election and shall be in the form of a
single lump payment, five annual installments or ten annual installments. A
Pmiicipant shall be permitted to change the fmm of distribution initially
elected provided that (i) such election or change is made at least twelve (12)
months prior to the date the first distribution is to be made, and (ii) the new
benefit commencement date is at least five (5) years after the first
distribution would otherwise be made, and (iii) the new election is not
effective until twelve (12) months after the date the new election is made. No
pmiicipant may change the form of payment initially elected more than once. For
purposes of subsequent changes in the time and form of payment under Code
Section 409A, the right to the series of installment payment is to be treated as
the right to a single payment. In the event of the death of a Pmiicipant,
benefits will be distributed to the Beneficiary in the form elected by the
Participant.


5.5     Withdrawals and Loans.


(a)     Lom1s m·e not permitted under the Plan.


(b) A Participant (or, after a Pmiicipant's death, his or her Beneficiary) may
request a withdrawal of all or a portion of his or her vested Account on account
of a severe financial hardship in accordance with such rules and procedures
prescribed by the Committee.     The Participant (or his or her Beneficiary)
shall be paid the withdrawal amount as soon as practicable after the Committee
approves his or her request.     The payment of this withdrawal amount shall not
be subject to the deduction limitation under Code Section 162(m).
























--------------------------------------------------------------------------------












(c) If the Committee determines that a Participant has incuned a severe
financial hardship, the Committee may make a cash distribution to the
Participant of the portion of the vested balance of his or her Account needed to
satisfy the severe financial hardship (including taxes reasonably anticipated as
a result of such distribution), to the extent that the severe financial hardship
may not be relieved:


(1)     Through reimbursement or compensation by insurance or otherwise; or


(2)
By liquidation of the Participant's assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship.



(d) A "severe financial hardship" is a Pmiicipant's need for a distribution, as
determined by the Committee, resulting from:


(1)
A sudden and unexpected illness or accident of the Participant or of a dependent
or close family member of the Participant;

(2)    Loss of the Patiicipant's prope1iy due to casualty;
(3)    Any other events specified as "unforeseeable emergencies" under Code
Section 409A and the regulations and guidance thereunder;
(4)     Other extraordinary and unforeseeable circumstances arising as a result
of
events beyond the control of the Pmiicipant as permitted under Code
Section 409A.


(e) The Committee shall determine whether the Participant has satisfied the
requirements of this Section 5.5. The Committee may decline a request for a
distribution under this Section 5.5 if the Committee determines that such
distribution is not in the best interests of the Company. All determinations
made by the Committee pursuant to this Section 5.5 shall be binding on all
pmiies.






VI. FORFEITURES


6.1     Time of Forfeiture. Any mnount of Company Matching Contributions in
which a
Pmiicipant is not vested shall be forfeited upon the Pmiicipant's Termination of
Employment.


VII. AMENDMENT AND ADMINISTRATION OF THE PLAN


7.1 Power to Amend or Termination Plan. The power to mnend or modify the Plan at
any time is reserved to the Committee, provided that, no amendment or
modification may affect the terms of any defenal of Compensation defened prior
to the effective date of such amendment or modification without the consent of
the Participant or Beneficim·y affected thereby. The Committee may tenninate the
Plan, and distribute all vested accrued benefits, subject to the restrictions
set fmih in Treas. Reg. § 1.409A-3G)(4). A termination of the Plan must comply
with the provisions of Code Section 409A and the regulations and guidance
promulgated thereunder, including, but not limited to, restrictions on the
timing of final distributions and the adoption of future deferred compensation
anangements.






--------------------------------------------------------------------------------












7.2 Administration of the Plan. The Committee shall administer the Plan in its
sole discretion and, in connection therewith, shall have full power to construe
and interpret the Plan; to establish mles and regulations; to delegate
responsibilities to others to assist it in administering the Plan or performing
any responsibilities hereunder; and to perform all other acts it believes
reasonable and proper in connection with the administration of the Plan.


The interpretation of the Plan or other action of the Committee made in good
faith in its sole discretion shall be subject to review only if such an
interpretation or other action is without a rational basis. Any review of a
final decision or action of the Committee shall be based only on such evidence
presented to or considered by the Committee at the time it made the decision
that is the subject of the review. The Company and any Affiliated Company whose
Employees are covered by the Plan and any Employee who is or may be covered by
the Plan hereby consent to actions of the Committee made in its sole discretion
and agree to be bound by the nan-ow standard of review prescribed in this
Section.


VIII. MISCELLANEOUS


8.1 Company's Obligations Unfunded. All benefits due a Participant or
Beneficiary under the Plan are unfunded and unsecured and are payable out of the
general funds of the Company or Affiliated Company. The Company, in its sole and
absolute discretion, may establish a grantor tmst for the payment of benefits
and obligations hereunder, the assets of which shall be at all times subject to
the claims of creditors of the Company or the respective Affiliated Company for
which the Participant was employed when contributions were made for such
Participant as provided for in such trust, provided that such trust does not
alter the characterization of the Plan as an unfunded plan for purposes of
ERISA. Such !lust shall make distributions in accordance with the terms of the
Plan.


8.2 No Right to Continued Employment. Neither the establishment of the Plan nor
the payment of any benefits thereunder nor any action of the Company, any
Affiliated Company, the Board, or the Committee shall be held or construed to
confer upon any person any legal right to be continued in the employ of the
Company or an Affiliated Company.


8.3 Non-Alienation of Benefits. No right or benefit under the Plan shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance, or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber,
or change any right or benefit under this Plan shall be void. No right or
benefit hereunder shall in any manner be liable for or subject to the debts,
contracts, liabilities or tmis of the person entitled to such benefits. If the
Pmiicipant or Beneficiary becomes bankrupt, or attempts to anticipate, alienate,
sell, assign, pledge, encumber, or change any right hereunder, then such right
or benefit shall, in the discretion of the Committee, cease and te1minate, and
in such event, the Committee may hold or apply the smne or any pmi thereof for
the benefit of the Participant or Beneficiary, spouse, children, or other
dependents, or any of them in such mmmer and in such amounts and proportions as
the Committee may deem proper. Notwithstanding anything in this Section to the
conti·ary, the Committee may comply with a qualified domestic relations order as
defined in Code section
414(p); provided however, that for purposes of this Section 8.3, the provisions
of Code section 414(p)(9) shall be disregarded and shall have no force and
effect in applying the provisions of Code section 414(p). Anything contained
herein to the contrary notwithstanding, benefits payable from the Plan under
this Section 8.3 to an alternate payee pursuant to a qualified domestic
relations order shall be paid only in the fonn of a lump sum payment as soon as
practicable after the order is determined to constitute a qualified domestic
relations order. The Committee may establish procedures similar to those
described in Code sections 414(p)(6) and (7), in lieu of the procedures set
forth in Code sections 414(p)(6) and (7), for evaluating domestic relations
orders and for handling benefits while domestic relations orders are being
evaluated.




--------------------------------------------------------------------------------










8.4 Address of Participant or Beneficiary. A Participant shall keep the
Committee apprised of the Participant's cun·ent address and that of any
Beneficiary at all times during pmticipation in the Plan. At the death of a
Participant, a Beneficiary who is entitled to receive payment of benefits under
the Plan shall keep the Committee apprised of such Beneficiary's current address
until the entire amount to be distributed has been paid.


8.5 Taxes. The Company shall satisfy m1y federal, state, or local tax
withholding obligation from any payment due hereunder. The Company shall satisfy
any withholding obligation for the employee portion of employment taxes
resulting from vesting of amounts credited to a Participant's Account through
the reduction of a Participant's paycheck in an mnount necessary to satisfy such
tax obligation.


8.6 Missouri Law to Govern. All questions pertmnmg to the interpretation,
constmction, administration, validity and effect of the provisions of the Plan
shall be determined in accordance with the laws of the State of Missouri.


8.7 Claims and Appeals Procedures. A Participant or Beneficiary may claim any
benefit to which he or she is entitled under this Plan by a written notice to
the Committee. If a claim is denied, it must be denied within ninety (90) days
after receipt of the claim, unless special circumstances require an extension.
If an extension is necessary, the extension shall not be longer than an
additional ninety (90) days. Any denial shall be in a W1·itten notice stating
the following:


(a)    The specific reason for the denial.
(b)     Specific reference to the Plan provision on which the denial is based.
(c)    Description of additional information necessary for the claimant to
present his or her claim, if any, and an explanation of why such material is
necessary.
(d)    An explanation of the Plan's claims review procedures, and the time
limits applicable to such procedures, including a statement of the claimant's
right to bring a
civil action under Section 502(a) of ERISA following an adverse benefit
determination on rev1ew.


If the Committee does not deny the claim within the time specified above, the
claimant may commence action in state or federal court.


The claimant will have sixty (60) days to request a review of the denial by the
Committee, which will provide a full and fair review. The request for review
must be in W1·iting


delivered to the Committee. The claimant may review pe1iinent documents, and he
or she may submit issues and comments in writing. The decision by the Committee
with respect to the review must be given within sixty (60) days after receipt of
the request, lmless special circumstances require an extension (such as for a
hearing). In no event shall the decision be delayed beyond one hundred and
twenty (120) days after receipt of the request for review. The decision shall be
written in a manner calculated to be understood by the claimant, shall include
specific reasons and refer to specific Plan provisions as to its effect, state
that the claimant is entitled to receive upon request and fi·ee of charge,
reasonable access to and copies of, all documents, records and other information
relevant to the claim, and state that the claimant has a right to bring a civil
action under Section 502(a) of ERISA.


Anything contained herein to the contrary notwithstanding, any claim filed under
the Plan and any action brought in state or federal comi by or on behalf of a
Participant, a Beneficiary or alternate payee for the alleged




--------------------------------------------------------------------------------




wrongful denial of Plan benefits or for the alleged interference with
ERISA-protected rights must be brought within one (1) year of the date of the
Participant's, the Beneficiary's or altemate payee's cause of action first
accrues. Failure to bring any such cause of action with this one (1) year time
fi·ame shall preclude a Participant, a Beneficiary or altemate payee, or any
representative of the Participant, the Beneficiary or alternate payee, fi·om
bringing the claim or cause of action. Correspondence or other communications
following the mandatory appeals process described in this Section 8.7 shall have
no effect on this one (1) year time frame.


8.8 Disability Claims and Appeals Procedures. Notwithstanding anything to the
contrary in Section 8.7 above, if a detetmination of Disability must be made in
order to decide a claim, the claim shall be considered a Disability claim and
shall be subject to the following procedures.


The Committee shall process each Disability claim and make an initial decision
as to the validity of the claim within a reasonable period of time, but no later
than forty-five (45) days after receipt of the claim. If the Committee
determines that an extension to process the Disability claim is necessary due to
matters beyond the control of the Committee, the Committee may extend the 45-day
response period for up to thitiy (30) days by notifying the claimant, prior to
the termination of the initial 45-day period, of the circumstances requiring the
extension of time and the date by which it expects to render a decision. If the
Committee determines that an additional extension to process the Disability
claim is necessary due to matters beyond the control of the Committee, the
Committee may extend the response period for up to an additional thirty (30)
days by notifying the claimant, prior to the termination of the first 30-day
extension period, of the circumstances requit-ing the extension of time and the
date by which it expects to render a decision. An extension notice shall
specifically explain the standards on which entitlement to a benefit is based,
the Ull1esolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues. If the reason for the extension is
the claimant's failure to provide necessary information to decide the claim, the
determination period shall be tolled from the date notice of insufficiency is
given, until the claimant responds to the notice. The claimant shall have
forty-five (45) days within which to provide the specified information.


A claim denial shall be furnished in writing or electronically. The denial shall
inform the claimant of the specific reason or reasons for the denial, refer to
the specific Plan provisions on which the denial is based, describe any
additional material or information necessary to perfect the claim and explain
why the material is necessary, describe the Plan's review procedures and the
time limits applicable to such procedures, including a statement of the
claimant's right to bring a civil action under Section 502(a) of ERISA following
a denial of an appeal, refer to any specific guidelines that were relied upon in
issuing the denial, or state that such guidelines will be provided to the
claimant free of charge upon request.


If a claimant receives notice from the Committee that a claim for benefits has
been denied in whole or in part, the claimant or the claimant's duly authorized
representative may, within one hundred and eighty (180) days after receipt of
notice of such denial:


(a) Make written application to the Committee for a review of the decision. Such
application shall be made on a fmm specified by the Committee and submitted with
such documentation as the Committee shall prescribe.


(b) Review, upon request and fi·ee of charge, all documents, records and other
information in the possession of the Committee or the Committee which are
relevant to the Disability claim.
(c)    Submit written comments, documents, records and other information
relating to the claim.




If review of a decision is requested, such review shall be made by the
Committee, which shall review all comments, documents, records, and other
information submitted by the claimant relating to the Disability claim, without
regard to whether such information was submitted or considered in the initial
benefit




--------------------------------------------------------------------------------




determination. The Committee's review shall not afford deference to the initial
adverse benefit determination. The individual(s) conducting the decision on
review shall not be the individual(s) who made the initial adverse decision, nor
the subordinates of such individual(s).


In the case of an appeal involving medical judgment, the Committee shall consult
with a health care professional who has appropriate training and experience in
the field of medicine involved in the medical judgment. The health care
professional consulted shall be an individual who is neither an individual who
was consulted in connection with the initial denial, nor the subordinate of any
such individual.


The decision on review shall be made within forty-five (45) days after the
receipt by the Committee of the request for review. If the Committee detennines
that an extension to process the appeal is necessary due to special
circumstances, the Committee may extend the 45-day response period for up to 45
days by notifying the claimant, prior to the termination of the initial 45-day
period, of the circumstances requiring the extension of time and the date by
which it expects to render a decision. If the reason for the extension is the
claimant's failure to provide necessary information to decide the appeal, the
determination period shall be tolled from the date notice of insufficiency is
given, until the claimant responds to the notice.


Any denial of an appeal shall be ftnnished in writing or electronically. The
denial shall inform the claimant of the specific reason or reasons for the
denial, refer to the specific Plan provisions on which the denial is based,
state that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claim, state the claimant's right to bring a civil
action under Section
502(a) of ERISA, and refer to any specific guidelines that were relied upon in
issuing the denial, or state that such guidelines will be provided to the
claimant free of charge upon request.


Anything contained herein to the contrary notwithstanding, any claim filed under
the Plan and any action brought in state or federal court by or on behalf of a
Pmiicipant, a Beneficim·y or alternate payee for the alleged wmngful denial of
Plan benefits or for the alleged interference with ERISA-protected rights must
be bmught within one(!) year of the date of the Pm·ticipant's, the Beneficiary's
or alternate payee's cause of action first accrues. Failure to bring any such
cause of action with this one (1) year time frill11e shall preclude a
Pmiicipant, a Beneficiary or alternate payee, or any representative of the
Pmiicipant, the Beneficiary or alternate payee, from bringing the claim or cause
of action. Correspondence or other communications following the mandatory
appeals pmcess described in this Section 10.5 shall have no effect on this one
(1) year time frame.


8.9 Limitation of Action and Choice of Venue. Before a claimant may bring a
legal action against the Plan, the Company, a Subsidiary, or the Committee, the
claimant must first complete all steps of the claims and review procedures
contained in Sections 8.7 and 8.8, as applicable. After completing all steps of
the claims and review procedures contained in Sections
8.7 and 8.8 as applicable, a claimant has one (1) year from the date he or she
is notified of the Committee's final decision to bring such legal action or the
right to bring such legal action is lost. Any legal action against the Plan, the
Company, a Subsidiary, or the Committee may only be brought in the United States
District Comi for the Eastern District of Missouri.


8.10 Headings. Headings of Articles and Sections of the Plan are inserted for
convenience of reference. They constitute no part of the Plan.


8.11 Compliance with Code Section 409A. No prov1s10n of this Plan shall be
operative to the extent that it will result in the imposition of the additional
tax described in Code Section 409A(a)(l)(B)(i)(II) because offailure to satisfy
the requirements of Code Section 409A and the regulations and




--------------------------------------------------------------------------------




guidance issued thereunder.






IN WITNESS WHEREOF, the Committee has caused this Restatement of the Plan to be
executed effective as of the 3rd day of November, 2014.




Energizer Holdings, Inc.
By: /s/ Peter Conrad
Vice President, Human Resources




